Citation Nr: 0003556	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the right foot, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 (1999).

2.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the left foot, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to October 
1980.  This appeal arises from a September 1992 rating 
decision from the Providence, Rhode Island Regional Office 
(RO) that granted service connection for hallux valgus of the 
right foot with an evaluation of 10 percent and granted 
service connection for hallux valgus of the left foot with an 
evaluation of 10 percent.

On May 7, 1997, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

This case was remanded in July 1997 for further development.  
The case was thereafter returned to the Board.

It was noted in the previous Remand that the veteran was 
awarded service connection for hallux valgus of the right 
foot and of the left foot by rating action of September 1992 
and that temporary total ratings were awarded the veteran 
subsequently based on foot disabilities.  Inquiry was made of 
the RO to determine the full extent of the veteran's service 
connected disability.  By rating action of June 1999 the RO 
determined that the grant of temporary total ratings benefits 
in rating decisions dated in January 1994, June 1994, 
November 1994, June 1995, and July 1995, were clearly and 
unmistakably in error under 38 C.F.R. §  3.105(a) as none of 
the surgeries performed were related to the service connected 
hallux valgus. 

The Board notes that the appellant has described a right 
fifth metatarsal disability and a flat foot disability as 
secondary to the service connected hallux valgus of the right 
foot.  The RO has not developed these issues.  The issues are 
not inextricably intertwined with the current appeal.  As no 
action has been taken, they are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The claims for an increased rating for hallux valgus on 
the right and left are plausible, and all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.

2.  Hallux valgus of the right foot is rated at the maximum 
schedular rating provided by regulation.

3.  Hallux valgus of the left foot is rated at the maximum 
schedular rating provided by regulation.

4.  The veteran has tender scars of each foot related to the 
service connected hallux valgus.

5.  The veteran's service connected hallux valgus of the 
right foot or hallux valgus of the left foot does not 
markedly interfere with the veteran's employment or result in 
frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for hallux valgus of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5280 (1999).

2.  The criteria for the assignment of a rating in excess of 
10 percent for hallux valgus of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5280 (1999).

3.  Separate 10 percent ratings based on the presence of a 
tender scar of each great toe under Diagnostic Code 7804 are 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7804 (1999).

4.  The criteria for referral of the veteran's claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for an extra-schedular evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he had 
treatment for bilateral hallux valgus, including surgery on 
the right foot.  

By rating action of May 1981, service connection for hallux 
valgus of the right foot was granted with an evaluation of 10 
percent assigned, and service connection for hallux valgus of 
the left foot was granted with an evaluation of 10 percent 
assigned.

In June 1992, the veteran filed a claim for an increased 
rating for his service connected disability.

A VA record from July 1992 shows that the veteran had an 
Austin bunionectomy of the left foot for left foot hallux 
valgus.

On a VA examination later in July 1992, the right foot 
revealed a well healed 8 cm. scar on the medial dorsal great 
toe, a 5 cm. scar on the dorsum of the great toe, and a well 
healed 3 cm. scar between the great toe and 2nd toe that were 
not tender or fixed.  The right foot was pulled laterally 
when the veteran walked or dorsiflexed the foot.  The right 
toe was occasionally swollen, erythematous, and tender and 
painful at times.  The examination of the left foot showed 
that the veteran was wearing a heavy reinforced case dressing 
for plantar support and no examination was possible.  The x-
rays of the right foot showed a well healed osteotomy through 
the neck of the great toe that was transfixed with one wire 
pin.  The impression included status post osteotomy of the 
right great toe for hallux valgus manifest by complaints of 
swelling, redness, tenderness, pain, and being pulled to the 
outside when walking; and status post surgery of a hallux 
valgus on the left foot, still recovering.  It was noted that 
the veteran had some problem with the surgery performed on 
the right foot.

By rating action of September 1992, service connection for 
hallux valgus of the right foot and service connection for 
hallux valgus of the left foot was granted.  The current 
appeal to the Board arises from this action.

A VA outpatient record from November 1992 shows that the 
veteran was seen with complaints of painful bunion deformity 
of the right foot with lateral deviation of the right hallux 
progressively worsening in the last five years.  On 
examination, lateral deviation of hallux was noted at the 
level of the interphalangeal joint of the right foot.  A 
prominent medial first metatarsal head of the right foot was 
noted.  Pain was elicited with palpation of the medial first 
metatarsal head of the right great toe.  No crepitus was 
noted on range of motion.  The veteran had an 
osteotomy/bunionectomy of the right foot.  The diagnoses 
included painful bunion, hallux abductovalgus, right foot.

A VA outpatient record from February 1992 shows that the 
veteran complained of pain status post surgery of the right 
foot.  The range of motion of the first metatarsophalangeal 
joint of the right foot was within normal limits.  

On a VA examination in February 1993, the veteran complained 
of pain when walking or during inclement weather.  He 
complained that his toes would swell if the legs were not 
elevated.  On examination, the right foot revealed a well 
healed 6 cm. scar on the dorsum of the great toe that was not 
tender or fixed.  There was a well healed 15 cm. scar on the 
dorsum of the great toe that was slightly tender but not 
fixed.  A screw head could be felt at the base of the great 
toe.  The range of motion of the great toe was to 15 degrees 
of plantar flexion and to 0 degrees dorsal flexion; strength 
was poor.  On examination, the left foot revealed a well 
healed 7 cm scar on the dorsum of the great toe; this was 
also tender but not fixed.  The range of motion of the toe 
was plantar flexion to 20 degrees, and dorsiflexion to 0 
degrees; strength was poor.  The x-rays showed a post 
operative osteotomy of the proximal phalanx of the great toe 
and the first metatarsal bone with screw fixation of the 
right foot and hallux valgus with a pin through the first 
metatarsal bone of the left foot.  The impression was hallux 
valgus bilateral manifested by complaints of pain and 
limitation of motion; status post osteotomy proximal phalanx, 
right great toe manifested by complaints of tender screw 
head, some limitation of motion, and limping; and hallux 
valgus of the left foot with a pin fixation in 1992.  The 
discussion noted that the veteran still had some difficulty 
with his hallux valgus and postoperative surgery which might 
be expected to continue to some degree in the future.  He 
still had pain and limping on the right foot and the presence 
of the screw head loosening caused tenderness.  

A VA treatment record from March 1993 shows that the veteran 
complained of a painful screw of the right first metatarsal.  
The hardware was removed.  

A VA outpatient record from April 1993 shows that the veteran 
was seen 4 weeks status post hardware removal of the first 
metatarsal right foot.  The veteran was still non weight 
bearing on crutches.  The x-rays showed evidence of continued 
healing of the osteotomy site of the first metatarsal.  The 
assessment was approximately four weeks status post hardware 
removal first metatarsal of the right foot without 
complications.

A notation from a VA physician from April 1993 indicated that 
the veteran underwent removal of hardware of the first 
metatarsal of the right foot in March 1993.  

A VA outpatient record from May 1993 shows that the veteran 
was seen for cast removal.  He was six weeks status post 
hardware removal first metatarsal of the right foot without 
complications. 

On a VA examination in February 1994, the veteran's right 
foot was in a cast due to surgery of the right fifth 
metatarsal.  

On a VA physical therapy record from June 1994, it was noted 
in part that the toes of the right foot had minimal flexion 
and abduction.  The veteran had scars of the right foot.  

On a VA examination in July 1994, the veteran reported 
chronic pain and swelling of the right foot, and he had been 
using a cane.  He had no complaints related to the left foot.  
On examination, the right foot had multiple surgical scars 
over the first metatarsal and fifth metatarsal.  The first 
metatarsophalangeal was supple and in good alignment.  The 
range of motion was to approximately 30 degrees with a stable 
joint.  He had a significant amount of scar tenderness and 
pain with pressure on the plantar surface of the metatarsal 
head.  The x-rays of the first metatarsal showed a healed 
proximal osteotomy site.  There were two screws present in 
the proximal phalangeal osteotomy that appeared healed.  
There was evidence of osteoarthritis of the first 
metatarsophalangeal joint.  The impression was status post 
two hallux valgus surgeries.  Currently x-rays and clinical 
evidence suggested that it was healed, however, he did have 
some early arthritic changes in the first metatarsophalangeal 
joint.  He had scar tenderness.  The veteran additionally had 
malunion and nonunion of the right fifth metatarsal.

VA physical therapy notes from July 1994 and August 1994 show 
that the veteran had complaints to include right foot pain.  

On a VA examination in April 1997, it was noted that the 
veteran had a disability of the right fifth metatarsal.  The 
veteran complained that he could not walk more than 50 yards, 
he could do roofing, his feet hurt when they were cold, and 
they only felt good when they were elevated.  On examination, 
the feet looked normal.  However, when examined closely, left 
and right bunionectomy scars were visible.  There was a 
lateral scar that was 6 cm. long.  None of the scars was 
surgically or cosmetically significant.  Beneath the scar on 
the lateral side of the right foot, three screw heads could 
be felt.  He had calluses of the medial plantar surface of 
both big toes.  The veteran was leaning heavily on his cane 
when he came in to the examination; however, later, he did 
not seem to use it at all.  His gait was slow but normal.  He 
descended stairs normally.  He carried his approximately 30 
pound son down one and a half flights of stairs, and then put 
the child down and descended the last half flight haltingly.  
He refused to get up on his toes and said it would be 
impossible for him to do so.  Later in the examination, he 
was able to get on his toes and did so 10 times.  He could 
not do more due to complaints of pain.  He could not tolerate 
any weights.  At one point, he ran after his child.  The 
discussion noted that it was a difficult problem in deciding 
how much general disability the veteran had.  He did have 
some disability and some pain without question but was 
exaggerating these elements although it was hard to tell how 
much.  The x-rays were taken, and there two screws in the 
proximal phalanx of the left first toe.  There was a slight 
deformity of the first right toe.  There was very mild valgus 
deformity of the distal interphalangeal joints of the first 
toe.  The veteran's right great toe was not shortened.  He 
had a mild left hallux valgus.  The diagnoses included status 
post bilateral bunionectomy and four other operations, mainly 
for repair of a fracture of the right fifth metatarsal 
involving plating and screwing.  He had excess callous 
formation as indicated, and he had scars as indicated above, 
none of which were significant functionally or cosmetically.

At the Board hearing in May 1997, the veteran testified that 
he had pain of both feet on weight bearing.  There was 
swelling, and he had red and black and blue discolorations, 
at times.  He propped up his feet which decreased the pain.  
He could not walk long distances.  He had pain when climbing 
stairs.  His ambulation was slow and deliberate.  He used a 
cane and crutches, at times.  The veteran stated that he used 
to be a plumber and was now unemployed due to his foot 
disabilities.  The veteran stated that he additionally had 
pain in his feet due to the weather.  

Social Security records were associated with the file in 
February 1998 and reflect that the veteran was disabled.  The 
primary diagnosis was personality disorder and the secondary 
diagnosis was affective disorders.  The medical records 
accompanying the decision included copies of VA treatment 
records previously addressed.  Additionally, there was a 
psychological evaluation from January 1994 that noted, in 
part, that the veteran's gait was hampered by a cast.  The 
veteran described surgeries of his feet including of his 
great toes.  The diagnoses included, in part, orthopedic 
difficulties.  

An April 1998 report from William F. Garrahan, M.D., shows 
that the veteran was seen with complaints regarding a knee.  
It was noted in part that the veteran had surgeries of both 
feet, including for hallux valgus.  

On a VA examination in August 1998, it was noted that the 
veteran had multiple foot surgeries.  The veteran reported 
pain of the right foot and swelling mostly in the area of the 
previous reduction of the right fifth metatarsal fracture.  
It limited his ability to ambulate.  He stated that shoes 
caused increased pressure to the area of the dorsal aspect of 
the right first toe.  He had pain in the area of the dorsal 
first metatarsocuneiform joint of the left foot, which was 
secondary to a bump in the area.  On examination, there was a 
well healed scar noted on the dorsal aspect of the first 
metatarsophalangeal joint in a linear fashion that was 5.5 cm 
in length.  There was a similar scar noted over the area of 
the dorsal first metatarsophalangeal joint of the left foot, 
approximately 5 cm in length.  The first metatarsophalangeal 
joint range of motion was to approximately 80 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  No 
crepitus was noted with the range of motion nor was any pain 
elicited.  Hallux abductovalgus was noted bilaterally, more 
so on the right than the left and this was correctable with 
manipulation.  Hallux abductovalgus angle was to 
approximately 20 degrees on the right and to approximately 15 
degrees on the left.  There was hyperkeratotic tissue noted 
on the plantar medial aspect of the left hallux consistent 
with a pinch callus.  There was a flexion contracture of the 
right hallux at the level of the interphalangeal joint.  
There were no signs of erythema or edema noted in this area.  
There was approximately a 1 centimeter wide dorsal exostosis 
in the area of the dorsal first metatarsocuneiform joint on 
the left foot.  No erythema or edema was noted in this area.  
No pain was elicited with direct palpation of the area.  The 
veteran could raise up on the toes, although not fully.  The 
x-rays showed two screws in the area of the proximal phalanx 
of the right hallux.  There was a large amount of bone 
removed on the medial aspect of the first metatarsal of the 
right foot.  The dorsal contraction of the right hallux in 
the area of the interphalangeal joint was noted.  The 
impression included that the veteran had undergone multiple 
procedures in regards to his feet, particularly in regards to 
a right hallux abductovalgus deformity in which case a large 
amount of the medial eminence was resected which made any 
further correction of this area very difficult.  Under the 
circumstances, he had an adequate result.  He was 
experiencing pain and swelling at times with prolonged 
weightbearing, especially in the area of the previous open 
reduction internal fixation of the fifth metatarsal.  The 
previous bunionectomy, which was performed on the left 
appeared to be successful with alignment in a good position 
and more than acceptable.  The area of the dorsal first 
metatarsocuneiform joint exostosis on the left appeared to be 
secondary to the veteran's foot type and would have probably 
developed over time due to the cavus attitude of that foot.  

In a June 1999 letter to the RO, the VA physician who treated 
the veteran's foot disabilities noted that the veteran 
achieved an acceptable correction of his bilateral hallux 
abductovalgus condition through surgery.  There appeared to 
be little, if any, residual deformity.  The veteran had a low 
threshold of pain.  Clinically, there was no reason why he 
could not hold meaningful employment.  While the veteran 
claimed the physician wrote a letter concerning the veteran's 
industrial adaptability, the physician noted that he had no 
such letter in his personal files nor was there such a letter 
in the veteran's chart.  He concluded that such a letter did 
not exist.  However, he added that if such a letter did 
exist, it would have very likely been written within a short 
time after one of the veteran's surgeries.  Finally, he 
concluded that if such a letter were written, it would have 
been addressed to the Regional Office or a third party as he 
never gave a letter to a patient for his own generalized use. 

A VA outpatient record from July 1999 shows that the veteran 
was requesting documentation of his flatfoot condition.  He 
had significant depression of the medial arch bilaterally 
with calcaneal eversion.  This was usually a predecessor to 
hallux abductovalgus deformity which the veteran had been 
bothered by in the past.  The midtarsal joint was unlocked 
into the propulsive phase of gait which would lead to 
increased pressure on the hallux in order to ambulate.  This 
would cause lateral deviation of the hallux with resultant 
medial displacement of the medial metatarsal head leading to 
hallux abductovalgus formation.  The increase in the flatfoot 
deformity usually led to increase in the hallux abductovalgus 
deformity.  

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service connected hallux valgus of the right 
foot and service connected hallux valgus of the left foot is 
evaluated as 10 percent for each foot under Diagnostic Code 
(DC) 5280 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  Under Diagnostic Code 5280, a 10 percent rating may 
be assigned for hallux valgus, unilateral:  operated with 
resection of metatarsal head or a 10 rating may be assigned 
for hallux valgus, unilateral:  severe, if equivalent to 
amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (1999).  A 10 percent disability rating is the maximum 
allowable under this Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (1999).  Therefore, a higher schedular 
rating under Diagnostic Code 5280 is not assignable.  

Consideration has been given to rating the veteran under 
Diagnostic Code 5284, which pertains to other foot injuries.  
However, the regulations provide as follows:  

When an unlisted condition is 
encountered, it will be permissible to 
rate under a closely related disease or 
injury in which not only the functions 
affected, but the anatomical localization 
and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as 
will the use of analogous ratings for 
conditions of doubtful diagnosis, or for 
those not fully supported by clinical and 
laboratory findings.  Nor will ratings 
assigned to organic diseases and injuries 
be assigned by analogy to conditions of 
functional origin.  [Emphasis added].  

38 C.F.R. § 4.40 (1999).  

In this case, the veteran's disability is specifically listed 
in the rating schedule.  Thus, it is not appropriate to rate 
under a closely related disease or injury.  In addition, 
rating the veteran under Other foot injuries, Diagnostic Code 
5284, would be inappropriate because a foot injury 
contemplates injury to the foot, a larger anatomical area 
that that contemplated by the rating for hallux valgus which 
contemplates the big toe only. 

The undersigned notes that in the case of Esteban v. Brown, 6 
Vet. App. 259 (1994), it was held that an appellant might be 
entitled to separate ratings for residuals of an injury, to 
include painful scars, if the assignment of the additional 
rating would not violate the rule against pyramiding.  The 
rule against pyramiding provides that the evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (1999).  The critical element in determining 
whether separate conditions referable to the same disability 
may be assigned separate ratings is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  There is evidence that the veteran has scars 
attributable to his service connected bilateral hallux 
valgus.  These scars have been described as tender on 
occasion.  The Board finds that the evidence is at least in 
equipoise that a separate 10 percent rating for each toe is 
warranted from the inception of the grant of service 
connection.

While the veteran's disability produces complaints of 
functional disability, the Board notes that a 10 percent 
evaluation also is applicable with severe hallux valgus which 
is equivalent to amputation of the great toe.  It would be a 
violation of the 38 C.F.R. § 4.14 prohibition against 
pyramiding to compensate painful motion of the great toe when 
a compensable rating has already been provided for disability 
equivalent to amputation of the great toe.  Based on this 
evidence, the Board finds that an increased rating based on 
functional loss due to the veteran's service-connected 
disorders is not warranted.

Consideration has also been given to whether an 
extraschedular rating is in order.  The regulations provide 
as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1999).

The veteran has indicated that he was unable to work due to 
his foot disabilities.  In a June 1999 rating decision and a 
June 1999 Supplemental Statement of the Case, the RO 
addressed the issue of entitlement to an extraschedular 
evaluation for service connected bilateral hallux valgus.  
The RO determined that the veteran's history and symptoms 
failed to meet the "exceptional or unusual disability 
picture" threshold.

The Board finds no reason for upsetting the RO's 
determination.  There is no evidence that the veteran's 
service-connected disability requires him to undergo frequent 
periods of hospitalizations.  Social Security Administration 
records and VA outpatient and hospitalization records show 
treatment for psychological disabilities, substance abuse, 
and a right fifth metatarsal fracture.  Consequently, the 
Board finds that an "exceptional or unusual disability 
picture" does not exist.


ORDER

Entitlement to a rating in excess of 10 percent for hallux 
valgus of the right foot and to an extraschedular rating 
under 38 C.F.R. § 3.321 (1999) is denied.

Entitlement to a rating in excess of 10 percent for hallux 
valgus of the left foot and to an extraschedular rating under 
38 C.F.R. § 3.321 (1999) is denied.

Entitlement to a 10 percent rating for each of the great toes 
attributable to tender scar resulting from service connected 
hallux valgus is granted, subject to the applicable criteria 
governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

